                    Case 1:21-cv-03369-WMR Document 6 Filed 09/01/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Ciroil Action (Page 2)


 Civil Action No.                                                                                                    n[EDINCLERK'SC
                                                                                                                       'aS.O.C.-Atlanta


                                                            PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R O/v. P.


           This summons for (name of individual and title, if any)

 was received by me on (date)


           0 I personally served the summons on the mdividual at (place)

                                                                                  on (date)                           ; or

           0 I left the summons at title individual's residence or usual place of abode wifh (name)

                                                                   , a person of suitable age and discretion who resides there,

           On (date)                                , and mailed a copy to the mdividual's last laaown address; or
                                                                        V^ol-^&S ^LL^U^ ,-c^U^-e^^.^^r
              'I served the summons on (name ofiru&vidual) ^ "T" r nK 6.--^ ^\s-^t -, who is

            designatedby law to accept service of process on behalf of ("name o/oT^^Bifeaffo^ U^/TsiF^p IA

                                                                                  on (date) ^><^-5L2>^fo2L| ' ' or
          u-^-
           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




                                         &c
           My fees are $ 5^>^'                      for travel and $                  for services, for a total of $ ^0.00



           I declare under penalty of perjury that this mfonnation is true.



 Date: £>$'^-^6^1                                                                   c^.
                                                                                              S^/er's sigMitvre


                                                                       CLo'lla^ .T. Kye^5
                                                                                          Prmtedwmieand
                                                                                          Prmtedwmie andtitl
                                                                                                        title
                                                                       {•lifffs'i ^rnmc^^eT
                                                                       ^w,pW^ G-^ 50x7-9
                                                                       ^falf-^-f.^^1
                                                                                              Server's address



 Additional information regarding attempted semce, etc:
                Case 1:21-cv-03369-WMR Document 6 Filed 09/01/21 Page 2 of 2

AO 440 (Sev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           forth®




                                                             )
                                                             )

      \^si.V^^^
            Plwc6ff(s)
                       ________ \
                                 v. .. ,,{
                                       ,,{ ^ Civil Action
                                           ( Civil Action Mo.
                                                          No.
  ~^^^L^^Ak:^% B^A^) "lvuAcnoniNO-<, ; p l-CV- 3 3'
    k^^^c^^l^M^'S^^rw>^\ 1 •
                                                     SL ')
                           Defendant(s) )


                                                SUMMONS IN A CFVIL ACTION

To: (Defendant's name cmd address)

       H£^U(^ DC^S<U-P ^>^^rT^R^^^e^ ^g^a4^ ^-^T
        (CL~C~G^^K^(^ ^/^
        ^Qci ^ G'lA^Ye(2- S~P^e^"
         ^t^e^&y;^ <s^- ^664(^^b^^
          A lawsuit has been filed against you.

         Withm 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an aaswer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                         \<^(4^ "TVfwtAe,
                                      ^0< ^ ^£>^2^
                                       ^(V<e,^0e^ G^-5°^<1^

          H" you fail to respond, judgment by default wffl be entered agamst you for the relief demanded in the complamt.
You also must file your answer or motion with the court.

                                                                    KEVINP.WEIMER
                                                                       CLERK OF COURT


D.B: AUG 18 2021 _M.2&&^_
                                                                                 St^aturs ofCJ^orJ^epttf' 'CJerk
